DETAILED ACTION
Claims 1-15 are pending in the instant application. The present application, filed on or after March 16, 2013, is examined under the first inventor to file provisions of the AIA .

Electronic Communications
If the Applicant desires to communicate with the Examiner via electronic communications, Applicant must file a PTO/SB/439 “Authorization for Internet Communications in a Patent Application” via EFS Web and be entered into the record before the Examiner is allowed to use electronic communications. See MPEP 502.03. A PTO/SB/439 is available at www.uspto.gov/sites/default/files/ documents/sb0439.pdf

Specification
The abstract is insufficiently detailed to enable the United States Patent and Trademark Office and the public generally to determine quickly from a cursory inspection the nature and gist of the technical disclosure. See MPEP 608.01(b). The Examiner recommends giving a brief description of how the proposed invention achieves its intended purpose, in line with the claim interpretations discussed below. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea. The claims as a whole do not integrate a practical application and do not recite additional elements which constitute significantly more than the abstract idea.

ANALYSIS
In the original Mayo analysis, the Supreme Court only had two steps, Step 1 and Step 2. In Alice, the Supreme Court split the second step into two parts, Step 2A and Step 2B. In the 2019 Patent Eligibility Guidance and later updated in the October 2019 Update: Subject Matter Eligibility (collectively the 2019 PEG), the USPTO split Step 2A into two prongs, Step 2A – Prong One and Step 2A – Prong Two. The Examiner will analyze the claims for patent eligibility in accordance with this four-part two-step analysis.

STEP 1:
Step 1 of the Alice/Mayo analysis is directed to determining whether or not the claims fall within a statutory 

STEP 2:
Step 2 developed into the following analysis based on the case history and the USPTO’s reaction to the case history discussed above. Independent claim 1 is used as a representative claim for this analysis.

STEP 2A:
In accordance with the 2019 PEG, Step 2A of the Alice/Mayo analysis is now analyzed as the Revised Step 2A using two sequential prongs.

STEP 2A – Prong One
Step 2A – Prong One looks at the claim to see if it recites a judicial exception, either a law of nature, natural phenomenon, or an abstract idea. For the claim to be directed to . If distinct abstract ideas can be identified from the different groupings, then a different basis of rejection is made for each separate abstract idea. 

Certain Methods of Organizing Human Activity are fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). 
This type of abstract idea is shown in claim 1 by:
a search section that performs a search using the search condition in response to a search request of the user corresponding to the range in which the search condition is capable of being used, in the stage set by the setting section.

These steps are abstract in nature because they are directed towards commercial or legal interactions associated with identifying existing customers who may be approached for a new sales opportunity. Thus, claim 1 recites the abstract idea 

Mental Processes are concepts performed in the human mind (including an observation, evaluation, judgment, opinion). If the broadest reasonable interpretation of a claim limitation includes performance of the limitation in the mind (but for the recitation of generic computer components), then claim limitation still recites a mental processes. This type of abstract idea is shown in claim 1 by:
a setting section that sets a range of a user capable of using a search condition for searching for a customer to any stage among a plurality of stages

These steps are abstract in nature because they are directed towards concepts performed in the human mind such as evaluating which criteria to use to identify an existing customer for a news sales opportunity. Thus, claim 1 recites the abstract idea of a Mental Process. See MPEP 2106.04(a)(2)III.

The Examiner reviewed the remaining rejected claims under Step 2A – Prong One. The remaining claims did not identify any additional distinct abstract ideas but just added additional detail to the abstract ideas identified above. A narrow abstract idea is still an abstract idea. See MPEP 2106.04I.

STEP 2A – Prong 2:
Step 2A – Prong 2 is directed to determining if the claims recite any additional elements beyond the identified abstract idea and if those additional elements are integrated into a practical application. The additional elements must "transform the nature of the claim" into a patent-eligible application of the abstract ideas identified in Step 2A – Prong One. Step 2A – Prong 2 does not consider if the limitations are well-understood, routine, or conventional.
All the additional elements recited in claim 1 are:
information processing apparatus

The Examiner evaluated these additional elements individually and in combination to determine whether they integrate the exception into a practical application in accordance with MPEP 2106.04(d)II. The claims do not integrate a practical application of the abstract idea because these additional elements are only recited as executing the steps of the identified abstract idea, the additional elements of claim 1 only add mere instructions to implement an abstract idea on a computer, simply using the computer as a tool to perform an abstract idea. See MPEP 2106.05(f). 
Thus, claim 1 does not integrate the abstract ideas identified in Step 2A – Prong One into a practical application at Step 2A – Prong Two. See MPEP 2106.04(d)

information processing system

As these additional elements are only recited as executing the steps of the identified abstract idea, the further additional elements only add mere instructions to implement an abstract idea on a computer, simply using the computer as a tool to perform an abstract idea. See MPEP 2106.05(f). 

STEP 2B:
Step 2B concerns analyzing the additional elements identified in Step 2A – Prong Two to determine if they raise the claim as a whole to “significantly more” than (or add an “inventive concept” to) the identified abstract idea and thus patent eligible. Step 2B considers if the limitations are well-understood, routine, or conventional.
Claim 1 recites the additional elements identified above at Step 2A – Prong Two. In particular, the well-understood, routine, and conventional nature of the additional elements is shown by Applicant’s disclosure at paragraphs 11-12 and 26-28 and figure 4.  
As these additional elements are only recited as executing the steps of the identified abstract idea, the additional 
Thus, claim 1 does not include additional elements that raise the claim as a whole to “significantly more” than (or add an “inventive concept” to) the identified abstract idea and thus patent eligible. 

The Examiner reviewed the remaining rejected claims under Step 2B. The additional elements in the remaining claims only included those identified above at Step 2A – Prong One. As these additional elements are only recited as executing the steps of the identified abstract idea, the further additional elements only add mere instructions to implement an abstract idea on a computer, simply using the computer as a tool to perform an abstract idea. See MPEP 2106.05(f). 

CONCLUSION
The claims as a whole are directed to an abstract idea and do not integrate a practical application and do not recite additional elements which constitute significantly more than the abstract idea.
Therefore, claims 1-15 are not patent eligible under the Alice/Mayo analysis. For more information, see the “35 U.S.C. 

Claims 13 and 14 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to a patentable category.  
As to claims 13 and 14, the claims are drawn to a “system” which  lacks sufficient recitation of a physical embodiment to qualify as a structure for the function of the corresponding claim elements steps. As such, the system is software per se and is not statutory. See MPEP 2106.03.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-15 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Hawkins, US 2016/0055499.

NOTE:
Bold text is unamended claim language and bold underlined text is amended claim language.

AS TO CLAIM 1 
An information processing apparatus comprising:
a setting section that sets a range of a user capable of using a search condition for searching for a customer to any stage among a plurality of stages;
Hawkins (paragraph 40) teaches configurable tag rules which allow a user to set  a range of search conditions for customers. 

a search section that performs a search using the search condition in response to a search request of the user corresponding to the range in which the search condition is capable of being used, in the stage set by the setting section.
Hawkins (paragraphs 42-43) teaches requesting information from the database of existing customers.

AS TO CLAIM 2 (of 1) 
wherein the search section does not accept a search request from the user not corresponding to the range in which the search condition is capable of being used in the stage set by the setting section.


AS TO CLAIM 3 (of 2) 
a display section that displays a product as a search key and a result of the search by the search section, 
wherein the search section searches for the customer based on the search condition relating to the product in response to the search request from the user with the product displayed on the display section as the search key; 
wherein in a case where the user does not correspond to the range in which the search condition is capable of being used, the display section does not display the product relating to the search condition.
Hawkins (paragraphs 49, 86, and 99) teaches concerning displaying results to customers.

AS TO CLAIM 4 (of 1) 
wherein the setting section is capable of shifting the set stage based on a result of a sales activity performed by a salesperson to the customer searched for using the search condition by the search section.


AS TO CLAIM 5 (of 4) 
wherein the setting section shifts the set stage to a stage where a larger number of users are set in a case where a first condition set based on the result of the sales activity is satisfied, and shifts the stage to a stage where a smaller number of users are set in a case where a second condition set based on the result of the sales activity is satisfied.
Hawkins (paragraph 23-24) teaches concerning threshold fit factors for a first and second node in a transaction map.

AS TO CLAIM 6 (of 5) 
wherein the first condition is that a contract success rate in a case where the sales activity is performed for the customer searched for using the search condition is higher than a contract success rate in a case where the sales activity is performed for a customer other than the customer searched for using the search condition;
wherein the second condition is that the contract success rate in the case where the sales activity is performed for the customer searched for using the search condition is less than the contract success rate in the case where the sales activity is performed for the customer other than the customer searched for using the search condition.
Hawkins (paragraphs 92-93) teaches assessing threshold values associated with offer logic.

AS TO CLAIM 7 (of 6) 
wherein the first condition is that the contract success rate of the result of the sales activity performed for the customer searched for using the search condition improves by a first ratio set in advance or more as compared with the contract success rate of the result of the sales activity performed for the customer other than the customer searched for using the search condition
wherein in a case where a ratio of a customer who already purchases the product before the sales activity among the customers for which the sales activity is performed is equal to or larger than a ratio set in advance, the setting section applies as the first condition that the contract success rate improves by a second ratio or more, the second ratio being smaller than the first ratio.
Hawkins (paragraph 23-24) teaches concerning threshold fit factors for a first and second node in a transaction map.

AS TO CLAIM 8 (of 5) 
wherein in a case where the stage where the range of the user is set shifts the number of times set in advance from the stage where a larger number of users are set to the stage where a smaller number of users are set, the setting section does not shift the set stage to the stage where a larger number of users are set even though the first condition is satisfied.
Hawkins (paragraph 61) teaches assessing the number of times an attribute is invoked in a search.

AS TO CLAIM 9 (of 5) 
wherein in a case where a period set in advance does not elapse after the stage is set, the setting section does not perform the shift of the stage even though the first condition is satisfied.
Hawkins (paragraph 25) teaches changing offer context values based on variable periods of time.

AS TO CLAIM 10 (of 5) 
wherein in a case where the search using the search condition is not used the number of times set in advance after the stage is set, the setting section does not perform the shift of the stage even though the first condition is satisfied.


AS TO CLAIM 11 (of 1) 
wherein a plurality of types of setting patterns are provided as a pattern for setting the range of the user capable of using the search condition according to the stage;
wherein the setting section applies any of the setting patterns for each search condition.
Hawkins (paragraph 40) teaches triggering customer interactions which personalized and contextually relevant. To be contextually relevant, the offer must be at the proper stage.

AS TO CLAIM 12 (of 11) 
wherein the setting section sets the range of the user capable of using the search condition in stages based on a history of the sales activity performed by the user in one setting pattern.
Hawkins (paragraphs 47 and 55-59) teaches considering customers purchase history when searching for potential customers.

AS TO CLAIMS 13-15 
The claims recite elements substantially similar to those recited in claims 1-12. Thus, the art and rationale of claims 1-12 applies. 

Conclusion
See attached PTO-892 Notice of References Cited for a list of all prior art made of record that is considered pertinent to Applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leland Marcus whose telephone number is (571)270-1819 and email address is leland.marcus@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Gart can be reached on 571-272-3955. The fax number for the organization where this application is assigned is 571-273-8300.


/Leland Marcus/
Primary Examiner
Art Unit 3623